DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status 
Claims 1-9 are pending in the application and are examined herein. Claims 10-21 are withdrawn based on the restriction response received on 08/12/2022.

Priority
The instant application claims domestic priority to PRO 63/051,193 filed on 07/13/2020.

Election/Restrictions
Applicant’s election without traverse of hair care compositions and 6-((2-butyloctyl)oxy)-N,N,N-trimethyl-6-oxohexan-1-aminium iodide in the reply filed on 8/12/2022 is acknowledged. Applicants elected species appears to be free of the prior art, so the prior art search was extended in accordance with MPEP 803.02. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy et al (US 2016/0108347 A1) in view of Du et al. (WO 2019/036030 A1).
McCarthy teaches a shampoo comprising water (McCarthy at [0038]), foaming agents (McCarthy at [0026-0027]), foam boosters (McCarthy at [0039]), thickeners (McCarthy at [0037]), pH adjusters (McCarthy at [0021]), soil penetration agents (McCarthy at [0040]), fragrances (McCarthy at [0011]), oils (McCarthy at [0032-0033]), clay (McCarthy at [0048]) and surfactants (McCarthy at [0016-006]).
McCarthy does not teach the specific structures of the surfactants used in the shampoo. The teachings of Du cure this deficit. 
Du teaches a reagent with a specific structure that falls within the formula of instant claim 1 (Du at 4-4 page 53, 6-1 page 54, and 7-1 page 55). 
Table of Comparable Structures
Du et al.
Instant application

    PNG
    media_image1.png
    109
    261
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    87
    208
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    81
    248
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    132
    351
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    86
    226
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    154
    324
    media_image6.png
    Greyscale



Regarding instant claim 1, McCarthy teaches the use of water (McCarthy at [0038]) and foaming agents (McCarthy at [0026-0027]), and surfactants (McCarthy at [0016-006]) in shampoos. Du teaches a reagent with the specific structure that falls within the formula of instant claim 1 (Du at 4-4 page 53, 6-1 page 54, and 7-1 page 55). It would have been prima facie obvious for one of ordinary skill in the art to have combined the surfactant of Du with the surfactant of McCarthy because both reagents serve the same art recognized function as surfactants. See MPEP 2144.06(I). 
Regarding instant claim 2, McCarthy teaches the use of foam boosters (McCarthy at [0039]), thickeners (McCarthy at [0037]), pH adjusters (McCarthy at [0021]), soil penetration agents (McCarthy at [0040]), and fragrances (McCarthy at [0011]) in the shampoo.
Regarding instant claim 3, Du teaches a reagent, 4-4 above, with a homologous structure to the instantly claimed surfactants. It would have been prima facie obvious to one of ordinary skill in the art to have combined the surfactant of Du with the surfactants of McCarthy for the predictable result of a surfactant. See MPEP §2144.06(I). The structure of Du at 4-4 is analogous to the base structure of both 6-((2-butyloctyl)oxy)-6-oxohexan-1-aminium chloride and 6-((2-butyloctyl)oxy)-6-oxohexan-1-aminium 4-methylbenzenesulfonate. One would expect similar properties between the base structure of the instantly claimed surfactant and the reagent of Du based on the surfactant’s close structural similarity. See MPEP §2144.09. Furthermore, McCarthy teaches the use of chlorides and iodides (McCarthy at [0048]) which would be able to form counterions within the shampoo. 
Regarding instant claim 4, McCarthy teaches a shampoo comprising water (McCarthy at [0038]), surfactants (McCarthy at [0016-006]), and thickeners (McCarthy at [0037]). Du teaches a reagent with the specific structure that falls within the formula of instant claim 4 (Du at 4-4 page 53, 6-1 page 54, and 7-1 page 55). It would have been prima facie obvious for one of ordinary skill in the art to have combined the surfactant of Du with the surfactant of McCarthy because both compositions serve the same art recognized function as surfactants. See MPEP 2144.06(I).
Regarding instant claim 5, McCarthy teaches a shampoo comprising foam boosters (McCarthy at [0039]), pH adjusters (McCarthy at [0021]), soil penetration agents (McCarthy at [0040]), and fragrances (McCarthy at [0011]).
Regarding instant claim 6, Du teaches a reagent, 4-4 above, with a homologous structure to the instantly claimed surfactants. It would have been prima facie obvious to one of ordinary skill in the art to have combined the surfactant of Du with the surfactants of McCarthy for the predictable result of a surfactant. See MPEP §2144.06(I). The structure of Du at 4-4 is analogous to the base structure of both 6-((2-butyloctyl)oxy)-6-oxohexan-1-aminium chloride and 6-((2-butyloctyl)oxy)-6-oxohexan-1-aminium 4-methylbenzenesulfonate. One would expect similar properties between the base structure of the instantly claimed surfactant and the reagent of Du based on the surfactant’s close structural similarity. See MPEP §2144.09. Furthermore, McCarthy teaches the use of chlorides and iodides (McCarthy at [0048]) which would be able to form counterions within the shampoo.
Regarding instant claim 7, McCarthy teaches a shampoo comprising water (McCarthy at [0038]), surfactants (McCarthy at [0016-006]), and oils (McCarthy at [0032-0033]). Du teaches a reagent with the specific structure that falls within the formula of instant claim 7 (Du at 4-4 page 53, 6-1 page 54, and 7-1 page 55). It would have been prima facie obvious for one of ordinary skill in the art to have combined the surfactant of Du with the surfactant of McCarthy because both compositions serve the same art recognized function as surfactants. See MPEP 2144.06(I).
Regarding instant claim 8, McCarthy teaches a shampoo comprising foaming agents (McCarthy at [0026-0027]), thickeners (McCarthy at [0037]), emulsifiers (McCarthy [0027], [0041]), clay (McCarthy [0048]) and fragrances (McCarthy [0011]).
Regarding instant claim 9, Du teaches a reagent, 4-4 above, with a homologous structure to the instantly claimed surfactants. It would have been prima facie obvious to one of ordinary skill in the art to have combined the surfactant of Du with the surfactants of McCarthy for the predictable result of a surfactant. See MPEP §2144.06(I). The structure of Du at 4-4 is analogous to the base structure of both 6-((2-butyloctyl)oxy)-6-oxohexan-1-aminium chloride and 6-((2-butyloctyl)oxy)-6-oxohexan-1-aminium 4-methylbenzenesulfonate. One would expect similar properties between the base structure of the instantly claimed surfactant and the reagent of Du based on the surfactant’s close structural similarity. See MPEP §2144.09. Furthermore, McCarthy teaches the use of chlorides and iodides (McCarthy at [0048]) which would be able to form counterions within the shampoo.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/196,886 (reference application); 1-17 of copending Application No. 17/196,893 (reference application); 1-14 of copending Application No. 17/196,994 (reference application); 1-17 of copending Application No.17/196,874 (reference application); claims 1-15 of copending Application No.17/197,003 (reference application); claims 1-16 of copending Application No.17/196998 (reference application); claims 1-17 of copending Application No. 17/196,856 (reference application); claims 1-8 of copending Application No. 17/365,775 (reference application); claims 1-22 of copending Application No. 17/365,770 (reference application); claims 1-24 of copending Application No.17/372,371 (reference application); claims 1-17 of copending Application No. 17/372,369 (reference application); claims 1-20 of copending Application No. 17/373,713 (reference application); claims 1-15 of copending Application No. 17/373,707 (reference application); claims 1-20 of copending Application No. 17/373,706 (reference application); and claims 1-16 of copending Application No. 17/373,702 (reference application); each taken in view of McCarthy et al. (US 2016/0108347 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because they share the same base surfactant. It would have been prima facie obvious to one of ordinary skill in the art to have combined the surfactants of the copending applications with the surfactant of McCarthy to produce the predictable result of a surfactant. See MPEP §2144.06(I).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
	No claims are presently allowable.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA MICHELLE PETRITSCH whose telephone number is (571)272-6812. The examiner can normally be reached M-F 08:30-17:00 EST ALT Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMANDA MICHELLE PETRITSCH/Examiner, Art Unit 1612                                                                                                                                                                                                        
/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612